AMENDMENT TO SERVICING AGREEMENT This Amendment, effective on the date set forth below, is entered into by and between Calvert Variable Products, Inc. and Calvert Investment Services, Inc. WHEREAS, on December 12, 2008, Calvert Variable Products, Inc. (formerly “Summit Mutual Funds, Inc.”) and Calvert Shareholder Services, Inc. entered into an amended distribution agreement (“Agreement”); and WHEREAS, effective April 30, 2011, Calvert Shareholder Services, Inc. changed its name to “Calvert Investment Services, Inc.”; NOW, THEREFORE, it is hereby agreed that the Agreement is revised to reflect this name change of the administrator to “Calvert Investment Services, Inc.” Date: March 14, 2012 Calvert Variable Products, Inc. By: /s/William M.
